Case 2:18-cv-02262-JAD-NJK Document 26 Filed 08/28/19 Page 1 of 2




                                                    ECF No. 26
Case 2:18-cv-02262-JAD-NJK Document 26 Filed 08/28/19 Page 2 of 2




                                    ORDER


            Based on the parties' stipulation [ECF No. 26] and good cause appearing,
     IT IS HEREBY ORDERED that all claims asserted in this case by KATHY
     HOPKINS are DISMISSED with prejudice, each side to bear its own fees and
     costs.

                                             ______________________________
                                                          ____
                                                             _ __
                                                               ____
                                                                  _______________
                                             U.S. District Judg
                                                           Judge
                                                             dge Je
                                                             dg  JJennifer
                                                                    nnifer
                                                                         er A.
                                                                         er A DDorsey
                                             Dated: August 28, 2019
